     Case 8:19-cr-00061-JVS Document 653 Filed 08/07/21 Page 1 of 4 Page ID #:12819




 1   Michael John Avenatti (Pro Se)
 2   H. Dean Steward, SBN 85317
     17 Corporate Plaza, Suite 254
 3   Newport Beach, California 92660
     Tel (949) 481-4900
 4   Fax (949) 497-6753
 5   Advisory Counsel for Defendant
     MICHAEL JOHN AVENATTI
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                      SA CR No. 19-061-JVS
11               Plaintiff,                         DEFENDANT’S TRIAL BRIEF
12                      v.                          REGARDING WHETHER
                                                    COMPENSATION BY JOINT
13   MICHAEL JOHN AVENATTI,                         TORTFEASORS IS A DEFENSE TO
14               Defendant.                         WIRE FRAUD
15
16
17         On July 26, 2021, the defendant issued a subpoena to Mr. Drew Harbur to appear
18   and to produce the subpoenaed materials on August 3, 2021. [Dkt. 611, p. 7]. On July
19   29, 2021, counsel for Mr. Harbor filed a “Third Party Drew Harbur’s Notice of Motion
20   and Motion to Quash Subpoena in Criminal Case.” [Dkt. 610, 611]. On August 3, 2021,
21   the defendant filed his Opposition to the Motion to Quash the Subpoena. [Dkt. 636].
22         On August 4, 2021, the Court heard Mr. Harbur’s Motion to Quash. At that time,
23   Mr. Harbur acquiesced to the defendant and provided him as well as the government
24   with a copy of the sworn testimony of Mr. Geoffrey Johnson in connection with his
25   JAMS arbitration proceeding against Mr. Michael Q. Eagan. Because the government
26   expressed willingness to stipulate to the material’s authenticity, the request for Mr.
27   Harbur’s oral testimony is moot. The Court, at Mr. Harbur’s request, quashed request
28   number 2. With respect to request number 3 (submissions offered by Johnson in
     Case 8:19-cr-00061-JVS Document 653 Filed 08/07/21 Page 2 of 4 Page ID #:12820




 1   connection with the Arbitration) and number 4 (transcripts/recordings of testimony of
 2   former EA, LLP employees in connection with Arbitration), the Court indicated, “I will
 3   await the parties’ briefing on the issue that I have outlined.” See e.g., (8/4/21, Vol. 1) p.
 4   16. The Court requested briefing as to “whether compensation by a joint tortfeasor is a
 5   defense to wire fraud.” See e.g., Trial Tr. (8/4/21, Vol. 1, p. 14)(emphasis added). On
 6   August 6, 2021, the government filed its “Trial Brief Regarding Whether Compensation
 7   from Alleged Joint Tortfeasors is a Defense to Wire Fraud.” [Dkt. 649].
 8         Mr. Avenatti asks that the Court find that conduct and compensation by joint
 9   tortfeasors are a defense to wire fraud and analogous to a third-party culpability defense
10   theory. The Ninth Circuit has consistently determined that a criminal defendant is
11   entitled to present a defense regarding third party culpability. For instance, in United
12   States v. Armstrong, 621 F.2d 951, 953 (9th Cir. 1980), the court held that “fundamental
13   standards of relevancy, subject to the discretion of the court to exclude cumulative
14   evidence and to insure orderly presentation of a case, require the admission of testimony
15   which tends to prove that a person other than the defendant committed the crime that is
16   charged.” (emphasis added). See also, United States v. Urias Espinoza, 880 F.3d 506,
17   511 (9th Cir. 2018)(“all evidence of third-party culpability that is relevant is admissible,
18   unless barred by another evidentiary rule.”); citing United States v. Crosby, 75 F.3d 1343
19   (9th Cir. 1996)(reversing the defendant’s conviction due to district court’s failure to
20   allow for the defendant to present evidence that another individual had committed the
21   crime). See also, United States v. Perkins, 937 F.2d 1397, 1400 (9th Cir. 1991)(“A
22   defendant is entitled to introduce evidence which tends to prove someone else committed
23   the crime.”); United States v. Brannon, 616 F.2d 413, 418 (9th Cir. 1980)(“A defendant
24   is entitled to prove his innocence by showing that someone else committed the crime.”).
25         Further, if the defendant seeks to introduce evidence that someone else committed
26   the offense in order “to cause the jury to doubt, the court should not attempt to decide for
27   the jury that this doubt is purely speculative and fantastic but should afford the accused
28
                                                     2
     Case 8:19-cr-00061-JVS Document 653 Filed 08/07/21 Page 3 of 4 Page ID #:12821




 1   every opportunity to create that doubt.” Urias Espinoza, 880 F.3d at 517 (emphasis
 2   added); citing United States v. Crosby, 75 F.3d 1343, 1349 (9th Cir. 1996)(emphasis
 3   added); John Henry Wigmore, Evidence in Trials at Common Law § 139 (Tillers Rev.
 4   1983).
 5         Accordingly, Mr. Avenatti asks that the Court find that he is permitted to obtain
 6   the subpoenaed materials outlined in request number 3 and 4 as they are relevant and
 7   necessary to his defense. Specifically, these materials support his third-party culpability
 8   defense – i.e. that other individuals, specifically the individuals other than Mr. Avenatti
 9   Mr. Johnson is suing, are responsible for any alleged misappropriation of funds related to
10   Mr. Johnson’s settlement. The submissions made by Mr. Johnson in connection with the
11   arbitration directly, or through counsel, in which Mr. Johnson claimed other individuals
12   were responsible for the alleged misappropriation (Request No. 3) are necessary for Mr.
13   Avenatti to further his defense that others are responsible for the conduct charged in this
14   case. Similarly, the sworn testimony of former EA, LLP employees provided in
15   connection with the relevant Arbitration (Request No. 4) will support the defendant’s
16   third-party culpability defense.
17         Mr. Johnson’s own statements, both direct and through counsel, and those made
18   by former EA, LLP employees, made under oath regarding the litigation underlying this
19   criminal action are relevant. Mr. Johnson’s acts of holding other, third-parties
20   responsible for the conduct underlying the charges in this case is relevant to whether Mr.
21   Avenatti misappropriated Mr. Johnson’s settlement funds. Accordingly, Mr. Avenatti
22   asks that the Court order Mr. Harbur to produce the materials responsive to Request Nos.
23   3 and 4.
24
      Dated: August 7, 2021                     Respectfully submitted,
25
                                               /s/ Michael J. Avenatti
26
                                                Defendant
27                                              MICHAEL JOHN AVENATTI
28
                                                    3
     Case 8:19-cr-00061-JVS Document 653 Filed 08/07/21 Page 4 of 4 Page ID #:12822




 1
                                  CERTIFICATE OF SERVICE

 2          I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
     age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California.
 4
 5   I am not a party to the above-entitled action. I have caused, on August 7, 2021, service of

 6   the:
 7
       DEFENDANT’S TRIAL BRIEF REGARDING WHETHER COMPENSATION BY
 8            JOINT TORTFEASORS IS A DEFENSE TO WIRE FRAUD

 9   on the following party, using the Court’s ECF system:
10
     AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
11
     I declare under penalty of perjury that the foregoing is true and correct.
12
13   Executed on August 7, 2021
14
                                             /s/ H. Dean Steward
15
                                             H. Dean Steward
16
17
18
19
20
21
22
23
24
25
26
27
28
